DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19, 2/24/20, 5/20/20, 6/4/20, 6/5/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 21-23, 27-29, 31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (Pub No: 20120140704).


As to claim 1, Zhao teaches a data receiving status reporting method (Zhao, [0013], a status reporting of data to a base station), comprising: 
determining, by first user equipment, a status of receiving at least one packet data convergence protocol layer protocol data unit PDCP PDU by second user equipment (Zhao, [0015], determining by relay station the status of positive acknowledgement of PDCP PDU (corresponds with RLC PDU)), wherein the at least one PDCP PDU is forwarded by the first user equipment to the second user equipment after being received by the first user equipment through a communications link between the first user equipment and a network device (Zhao, [0015], the PDU is forwarded by the relay device to a UE after being received by the relay from the base station); and 
sending, by the first user equipment, a first status report to the network device, wherein the first status report is used to indicate the status of receiving the at least one PDCP PDU by the second user equipment (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU, which corresponds to PDCP PDU, to the base station indicating positive acknowledgment by the UE).  

As to claim 2, Zhao teaches wherein the first status report comprises first information; and the first information is used to indicates: a sequence number of a PDCP PDU following the last PDCP PDU that is in PDCP PDUs successfully forwarded by the first user equipment -4-XU et al.Atty Docket No.: DD-6990-0006 Appl. No. 16/610,654consecutively in the at least one PDCP PDU (Zhao, [0051-0053], the status report indicating the ACK for indication that respective sequence RLC PDUs P1, P2, P3 are received in the correct sequence (consecutively following last PDU)).  

As to claim 3, Zhao teaches wherein the first status report comprises second information; and the second information is used to indicates: a sequence number of a PDCP PDU that is successfully forwarded by the first user equipment and that has a highest PDCP SN or a highest PDCP count value in (Zhao, [0057] the reported information includes indication of the first (highest) PDU SN)

As to claim 7, Zhao teaches wherein the first status report further comprises at least one of sixth information; the sixth information comprises a user equipment identifier of the second user equipment    (Zhao, [0058] [0058], the UD ACK and UE Un-acknowledgment identify that the corresponding packets were/not received by the (identified) user equipment (second user equipment)).

As to claim 8, Zhao teaches wherein the first status report is generated by one or more of a radio link control RLC protocol layer, a PDCP layer, and an adaptation layer between the PDCP layer and the RLC layer of the first user equipment (Zhao, [0051-0053], the report is generated by the RLC PDU layer of the relay).  

As to claim 9, Zhao teaches wherein before the sending, by the first user equipment, a first status report to the network device, the method further comprises: receiving, by the first user equipment, a second status report sent by the second user equipment, wherein the second status report comprises a radio link control layer status report, and the second status report is used to indicate a status of receiving an RLC PDU by the second user equipment (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU.  

As to claim 10, Zhao teaches wherein the determining, by first user equipment, a status of receiving at least one PDCP PDU by second user equipment specifically comprises: determining, by the first user equipment based on the second status report, the status of receiving the at least one PDCP PDU by the second user equipment (Zhao, [0015], the determination is based on the RLC PDU acknowledgment).  

As to claim 21, Zhao teaches an apparatus, disposed in user equipment, wherein the user equipment is first user equipment (Zhao, [0013], a relay equipment for status reporting of data to a base station), and the apparatus comprises: a processor, configured to determine a status of receiving at least one packet data convergence protocol layer protocol data unit PDCP PDU by second user equipment (Zhao, [0015], determining by relay station the status of positive acknowledgement of PDCP PDU (corresponds with RLC PDU)), wherein the at least one PDCP PDU is forwarded by the first user equipment to the second user equipment by using a transmitter after being received by the first user equipment through a communications link between the first user equipment and a network device (Zhao, [0015], the PDU is forwarded by the relay device to a UE after being received by the relay from the base station); and 
the transmitter configured to send a first status report to the network device, wherein the first status report is used to indicates the status of receiving the at least one PDCP PDU by the -7-XU et al.Atty Docket No.: DD-6990-0006Appl. No. 16/610,654 second user equipment (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU, which corresponds to PDCP PDU, to the base station indicating positive acknowledgment by the UE).  

As to claim 22, Zhao teaches wherein the first status report comprises first information; and the first information is used to indicates: a sequence number of a PDCP PDU following the last PDCP PDU that is in PDCP PDUs successfully forwarded by the first user equipment -4-XU et al.Atty Docket No.: DD-6990-0006 Appl. No. 16/610,654consecutively in the at least one PDCP PDU (Zhao, [0051-0053], the status report indicating the ACK for indication that respective sequence RLC PDUs P1, P2, P3 are received in the correct sequence (consecutively following last PDU)).  

As to claim 23, Zhao teaches wherein the first status report comprises second information; and the second information is used to indicates: a sequence number of a PDCP PDU that is successfully forwarded by the first user equipment and that has a highest PDCP SN or a highest PDCP count value in (Zhao, [0057] the reported information includes indication of the first (highest) PDU SN)

As to claim 27, Zhao teaches wherein the first status report further comprises at least one of sixth information; the sixth information comprises a user equipment identifier of the second user equipment   (Zhao, [0058] [0058], the UD ACK and UE Un-acknowledgment identify that the corresponding packets were/not received by the (identified) user equipment (second user equipment)).

As to claim 28, Zhao teaches including one or more of a radio link control RLC protocol layer, a PDCP layer, and an adaptation layer between the PDCP layer and the RLC layer, and wherein the first status report is generated by one or more of a radio link control RLC protocol layer, a PDCP layer, and an adaptation layer between the PDCP layer and the RLC layer of the first user equipment (Zhao, [0051-0053], the report is generated by the RLC PDU layer of the relay).  

As to claim 29, Zhao teaches wherein the apparatus further comprises a receiver, and the receiver is configured to: before the transmitter sends the first status report to the network device, receive a second status report sent by the second user equipment, wherein the second status report comprises  a radio link control layer status report, and the second status report is used to indicates a status of receiving an RLC PDU by the second user equipment (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU.  .  

As to claim 31, Zhao teaches a data receiving status reporting method (Zhao, [0013], a status reporting of data to a base station), comprising: 
(Zhao, [0015], determining if RLC PDU corresponding with PDCP PDU is received and to send ACK), wherein the at least one PDCP SDU is forwarded by first user equipment to the second user equipment after being received by the first user equipment through a communications link between the first user equipment and a network device (Zhao, [0015], the PDU is forwarded by the relay device to a UE after being received by the relay from the base station); and 
sending, by the second user equipment, a status report to the network device, wherein the status report is used to indicate the status of receiving the at least one PDCP SPDU by the second user equipment (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU, which corresponds to PDCP PDU, to the base station indicating positive acknowledgment by the UE).  

As to claim 33, Zhao teaches a non-transitory computer readable storage medium storing instructions for use in a system (Zhao, [0013], a device with instructions for status reporting of data to a base station) wherein at least one packet data convergence protocol layer protocol data unit is forwarded by first user equipment to second user equipment after being received by the first user equipment through a communications link between the first user equipment and a network device (Zhao, [0015], the PDU is forwarded by the relay device to a UE after being received by the relay from the base station), the instructions comprising: first instructions that, when executed by a processor of the second user equipment, control the processor to determine a status of receiving the at least one packet data convergence protocol layer protocol data unit by the second user equipment (Zhao, [0015], determining by relay station the status of positive acknowledgement of PDCP PDU (corresponds with RLC PDU)); and second instructions that, when executed by the processor, control the processor to generate and send a status report to the network device, the status report indicating the status of receiving the at least one (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU, which corresponds to PDCP PDU, to the base station indicating positive acknowledgment by the UE).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.